Title: From George Washington to Bryan Fairfax, 6 April 1789
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Mount Vernon 6th April 1789

Sometime ago Mr Muse informed me by letter—that he expected an order for the delivery to him of the Papers belonging to the Estate in my possession—I answered they were subject to, and ready for that order whenever presented but as a friend

I would advise him to let them remain in your hands and draw out such only as he might want. To this he seems perfectly agreeable and I mention the matter before I leave home, that if you incline to take charge of them they will be delivered by my Nephew Majr George A. Washington at any time you may call for them.
Old as the date of the enclosed letter is, it has been but lately received. It is my sincere wish that this tedeous and irksome business could be brought to a close; but less then ever will it be in my power now, to afford any aid towards the accomplishment of it. Mrs Bomford must therefore turn her attention to some others as an Attorney, for the purpose of receiving her money, if it ever should be recovered—With best wishes for Mrs Fairfax and your family, and with sentiments of sincere regard and friendship. I am Dr Sir, Yr Most Obedt & Affect. Sert

Go: Washington

